— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 28, 1974, which affirmed an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she refused an offer of employment for which she was reasonably fitted by training and experience (Labor Law, § 593, subd 2). The board could properly find on the instant record that claimant, although an actress for 20 years, was "reasonably fitted by training and experience” for employment as a bus driver (Labor Law, § 591, subd 2; § 593, subd 2; Matter of Austen [Corsi], 285 App Div 577), that she rejected the proffered employment as a bus driver because she felt it would interfere with auditions for acting jobs, and that her preference for work as an actress did not constitute good cause (e.g. Matter of Ranno [Catherwood], 21 AD2d 721; Matter of Austen [Corsi], supra). Accordingly, the board’s determination must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.